Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 1 of 18




                   EXHIBIT A
Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 2 of 18




                EXHIBIT A-1
     Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 3 of 18                        12/22/2020 2:03 PM
                                                                         Marilyn Burgess - District Clerk Harris County
                                                                                              Envelope No. 49174730
                         2020-82304 / Court: 157                                                     By: Patricia Jones
                                                                                           Filed: 12/22/2020 2:03 PM

                              CAUSE NO.

COASTAL GULF &                                            IN THE
INTERNATIONAL, INC.
Plaintiff,

v.                                                        DISTRICT COURT

INTERCONTINENTAL
TERMINALS COMPANY, LLC
Defendant.                                                OF HARRIS COUNTY, TEXAS

                          PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Coastal Gulf & International, Inc. (hereinafter referred to as

"Plaintiff' or "CGI") who hereby complains of and about Intercontinental Terminals

Company, LLC (hereinafter referred to as "Defendant" or "ITC") and for this cause of action

would respectfully show the Court as follows:

                                              I.

                             DISCOVERY CONTROL PLAN

       1.      Plaintiff intends to conduct discovery under a Level Two (2) Discovery

Control Plan pursuant to Rule 190 of the Texas Rules of Civil Procedure.

                                             II.

                                         PARTIES

       2.      Plaintiff, Coastal Gulf & International, Inc., is a Louisiana Corporation doing

business in the State of Louisiana.

       3.      Defendant, Intercontinental Terminals Company, is a Limited Liability

Company based in Delaware, and may be served with process by serving its registered agent,

CT Corporation System, at 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136, its

registered office.
    Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 4 of 18




       4.     Upon information and belief, ITC is the owner of the property and facility

located in Deer Park, Texas, (hereinafter sometimes referred to as "Facility"). As detailed in

the Texas Secretary of State records, Intercontinental Terminals Company, LLC maintains a

corporate office in Texas, located at 1021 Main St. #1150, Houston, Texas 77002-6508.

                                              III.

                              JURISDICTION AND VENUE

       5.      This Court has personal jurisdiction over Defendant because it avails itself of

the privilege of doing business in the State of Texas, and the subject matter of this action

arises under the common law and statutes of the State of Texas. Furthermore, the amount in

controversy is within the jurisdictional limits of this Court. Plaintiff seeks monetary relief in

excess $1,000,000.00.

       6.     Venue is proper in Harris County, Texas pursuant to Texas Civil Practice and

Remedies Code §15.002(a)(1) because it is the county where all or a substantial part of the

events or omissions giving rise to the claim occurred. Venue is proper as to Plaintiff and

Defendant under Texas Civil Practice & Remedies Code § 15.005.

       7.      The Court has subject matter jurisdiction over this civil action because Plaintiff

seeks damages in an amount exceeding the Court's minimum jurisdictional limits.

                                              IV.

                                            FACTS

       8.     Upon information and belief, Tank 80-8 was an 80,000 barrel aboveground

atmospheric storage tank that was owned by ITC and located at their ITC Deer Park Terminal.

Tank 80-8 went into service in 1972 and was original to ITC Deer Park. The tank was leased

to another company who used the tank for naphtha storage and for naphtha-butane blending

operations, whereby ITC injects butane into the naphtha product using external piping and
    Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 5 of 18




equipment to increase the octane level of the fuel product.

       9.      Upon information and belief, the blending naphtha-butane blending operations

were the sole responsibility of ITC and its employees.

       10.     Upon information and belief, on the night of March 16, 2019, two trucks

carrying approximately 170 and 193 barrels of butane, respectively, were unloaded into Tank

80-8 through a pumping system equipped on the tank, starting at 7:23 p.m. and concluding at

10:29 p.m.

       11.     Upon information and belief, the next morning, March 17, 2019, ITC's data

showed discharge pressure rising slowly from 80 to 84 pounds per square inch (psi) from

7:25 a.m. to 8:45 a.m. before dropping back down to 80 psi beginning at 9:34 a.m. At around

9:45 a.m., the data indicates a second sudden decrease in discharge pressure from 80 to 75

psi along with a decreased volume of approximately 221 barrels from 9:34 a.m. to 10:01 a.m.

       12.     Upon information and belief, the reduction in tank level and pressure indicated

a naphtha product release that would have triggered alarms if the tank farm was equipped

with a fixed gas detection system. However, the tank farm was not equipped with a fixed gas

detection system. As a result, ITC personnel were not aware of the naphtha product release

until the fire erupted.

       13.     Upon information and belief, ITC also did not equip Tank 80-8 with

emergency or remotely operated isolation valves that could stop an uncontrolled release of

dangerous chemicals such as naphtha. Instead, ITC operators would be required to manually

close multiple valves needed to isolate a tank releasing dangerous chemicals.

       14.     Upon information and belief, ITC operators and emergency responders were

not able to isolate Tank 80-8 in this situation due to the fire from the released naphtha

preventing them from getting close to the tank and the lack of an emergency or remotely
     Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 6 of 18




operated isolation valve. This allowed the fire to rage on and spread to other surrounding

tanks.

         15.    Upon information and belief, if ITC had installed fixed gas detections systems

or remotely operated isolation valves, the damages caused by the naphtha leak would have

been eliminated or greatly reduced.

         16.    On or about Sunday, March 17, 2019 at 10:30 a.m., Tank 80-8 and the naphtha

being released from it caught fire. The fire spread to at least eight tanks over the next 24 hours

and spread to eleven tanks over the 64 hours that the fire burned. That fire sent massive

plumes of black smoke over and into the communities of southeast Texas.

         17.    The fire was finally extinguished on the morning of Wednesday, March 20, but

reignited shortly afterwards. The fire was again extinguished. However, there was another

flare-up on Thursday, March 21.

         18.    On Friday, March 22, 2019, there was yet another re-ignition of one of the

tanks, forcing another shelter-in-place.

         19.    Plaintiff operates a marine cargo surveying business with a main office located

at 13615 River Road, Luling, Louisiana 70070. Plaintiff also has five offices in Texas located

in Beaumont, Pasadena, Galveston, Corpus Christi, and Port Lavaca.

         20.    The primary purpose of Plaintiffs business is to act as an independent third-

party in a sale of oil and gas products. Plaintiff obtains samples of the product subj ect to sale

then tests and certifies that the quality, quantity, and other components of the product meet

the specifications that the buyer and seller of the product have agreed to. Many of the products

that Plaintiff is hired to inspect are stored at bulk liquid storage terminals such as Defendant's

facility at Deer Park that is subj ect to this suit.

         21.    The multiple fires and shelter-in-place orders caused by the fires prevented
    Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 7 of 18




Plaintiff and its customers from entering the ITC facility. Plaintiff was therefore unable to

operate its usual and customary business starting on March 17, 2019. Plaintiff was not able

to resume its normal and customary business at the property until April 9, 2019 due to the

acts and omissions of Defendant.

       22.     Further, the multiple fires, shelter-in-place orders, and the chemicals that were

released into the adjacent shipping channel caused multiple terminals, plants, and other

facilities surrounding ITC to be unable to access the shipping channel and/or cut off access

to their facilities. This caused multiple other terminals, plants, and other facilities that

Plaintiff does business in to be shut down or unable to conduct their usual and customary

business. As a result, Plaintiff was unable to operate its usual and customary business in these

terminals, plants, and other facilities for an extended period of time.

       23.     As result of the ITC facility shutdown due to defendants acts and omissions

and its effects on other terminals, plants, and facilities in the area, Plaintiff herein has suffered

property damages, including: injury to business that resulted in lost profits, loss of creditor

reputation thereof, loss of goodwill, or any combination thereof; injury to personal property

that resulted in cost of repairs, loss of use, or any combination thereof; and diminution in

property value.

                                                 V.

   COASTAL GULF & INTERNATIONAL, INC.'S CLAIM FOR NEGLIGENCE

       24.     Plaintiff incorporates by reference all preceding paragraphs as if fully stated

herein and further states as follows:

       25.     On the occasion in question, as more fully described above, Defendant had a

duty to exercise ordinary care that would be used by any chemical company of ordinary

prudence under the same or similar circumstances, and Defendant breached that duty,
    Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 8 of 18




including but not limited to one or more of the following ways:

        a.   In failing to equip its tanks with fixed gas detection systems;
        b.   In failing to equip its tanks with emergency or remotely operated isolation valves;
        c.   In failing to properly store chemicals at the ITC facility;
        d.   In failing to develop, implement, and maintain proper procedures for the backup
             refrigeration of chemicals stored at the ITC facility;
        e.   In failing to develop, implement, and maintain proper safety procedures and
             protocol concerning the safe maintenance of the highly toxic and inherently
             dangerous chemicals maintained at the ITC facility;
        f    In failing to have adequate procedures in place to protect the safety and welfare
             of the community in the event of a catastrophe;
        g.   In failing to provide the public accurate information on the chemicals being
             released;
        h.   In failing to properly warn the public concerning the risks, and dangers
             associated with the highly toxic and inherently dangerous chemicals maintained
             at the ITC facility;
        i.   In failing to implement and maintain proper procedures, as established by ITC
             and governmental agencies regarding the safe and proper handling of chemicals
             at the ITC facility; and
       j     In failing to adequately prepare for a maj or fire event, having had the knowledge
             that such an event was foreseeable.

       26.    Defendant's breaches were a proximate cause of the occurrence in question

and the injuries and damages sustained byPlaintiff herein.

                                             VI.

               COASTAL GULF & INTERNATIONAL, INC.'S CLAIM
                        FOR GROSS NEGLIGENCE

       27.    Defendant unconscionably and wantonly neglected to take the actions

reasonably required to correct its past mistakes and omissions and unconscionably and

wantonly neglected to reasonably protect the citizens and businesses of Harris County, Texas

and surrounding communities (including but not limited to Deer Park, Pasadena, Sheldon,

Channelview, Galena Park and Jacinto City) from the unreasonably dangerous condition it

created and caused an extended shutdown to many businesses in the area. These acts of

omission and commission included but were not limited to those as described herein.

       28.    Defendant committed acts of omission and commission, which constituted
    Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 9 of 18




malice and/or gross negligence under Chapter 41 of the Texas Civil Practices & Remedies

Code, which malice and/or gross negligence was a proximate cause of the accident described

herein. Plaintiff seeks exemplary damages as allowed by law in an amount to be determined

at trial. These acts of malice and/or gross negligence involved an extreme degree of risk

considering the probability and magnitude of harm to others, and of which Defendant had

actual, subjective awareness. Nevertheless, Defendant proceeded with conscious indifference

to the rights, safety, or welfare of others.

                                               VII.

                COASTAL GULF & INTERNATIONAL, INC.'S CLAIM
                         FOR NEGLIGENCE PER SE

          29.   Defendant's conduct described herein constitutes an unexcused breach of duty

imposed by law. Plaintiff is a member of the class that the law was designed to protect.

Defendant's unexcused breach of duty proximately caused Plaintiffs damages described

herein.

                                               VIII.

    DAMAGES FOR PLAINTIFF, COASTAL GULF & INTERNATIONAL, INC.

          30.   As a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff suffered Injury to business that resulted in lost profits, loss of credit or

reputation thereof, and loss of goodwill or any combination thereof.

                                               IX.

                               REQUEST FOR DISCLOSURE

          31.   Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is

requested to disclose the information and material described in Rule 194.2 within fifty (50)

days of the service of thisrequest.
   Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 10 of 18




                                              X.

                                         PRAYER

       32.    WHEREFORE, PREMISES CONSIDERED, Plaintiff, Coastal Gulf &

International, Inc. respectfully requests that Defendant, Intercontinental Terminals Company,

LLC be cited to appear and answer, and that on final trial, Plaintiff have and recover:

        a.   Judgment against Defendant for actual damages in an amount to be determined by
             the trier of fact;
        b.   Exemplary damages in an amount to be determined by the trier of fact;
        c.   Pre-judgment interest at the highest rate allowed by law;
        d.   Taxable costs of Court;
        e.   Post-judgment interest at the highest rate allowed by law; and,
        f    Such other and further relief, general or special, at law or in equity, to which
             Plaintiff may be justly entitled.


                                           RESPECTFULLY SUBMITTED,




                                           By:     /s/ Bryan D. Fisher
                                                   BRYAN D. FISHER,
                                                   Texas Bar No. 24085913
                                                   6715 Perkins Road
                                                   Baton Rouge, LA 70808
                                                   Tel. (225) 766-1234
                                                   Fax. (225) 612-6813
                                                   Email: brsi ani fisherinjunilawyers.corn
                                                   Attorney for Plaintiff




                                          By:      /s/ Thomas J. Fisher
                                                   THOMAS J. FISHER
                                                   Texas Bar No. 07064500
                                                   302 W. Broad Street
                                                   Mansfield, TX 76063
                                                   Tel. (682) 422-0009
                                                   Fax. (682) 422-0008
                                                   Email: ham a s. fi sh er79(akah oo. coin
                                                   Attorney for Plaintiff
Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 11 of 18




                 EXHIBIT A-2
    Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 12 of 18




                                      CAUSE NO. 2020-82304

COASTAL GULF & INTERNATIONAL,  §       IN THE DISTRICT COURT OF
INC.,                          §
                               §
          Plaintiff,           §
                               §
v.                             §        HARRIS COUNTY, TEXAS
                               §
INTERCONTINENTAL TERMINALS     §
COMPANY LLC,                   §
                               §
          Defendant.           §       157th JUDICIAL DISTRICT
                               §
      DEFENDANT INTERCONTINENTAL TERMINALS COMPANY LLC’S
         MOTION TO TRANSFER VENUE AND, SUBJECT THERETO,
                        ORIGINAL ANSWER

                  Defendant Intercontinental Terminals Company LLC (“Defendant”) files its

Motion to Transfer Venue and, subject thereto, Original Answer to Plaintiff’s Original Petition

(the “Petition”).

                                 I.     Motion to Transfer Venue

                  Pursuant to Rule 257 of the Texas Rules of Civil Procedure, Defendant

respectfully requests that venue for this action be transferred from Harris County to another

county of proper venue under the Texas Civil Practice and Remedies Code. Defendant will

supplement the record with a brief in support of its motion and necessary affidavit upon

completion of sufficient discovery.

                                      II.    General Denial

                  Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations and claims set forth in Plaintiff’s Petition and demands strict proof thereof

by a preponderance of the credible evidence, as required by the Constitution and laws of the

State of Texas.
    Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 13 of 18




                                   III.    Affirmative Defenses

               1.      Plaintiff fails to state a claim upon which relief can be granted.

               2.      Plaintiff’s claims are barred because Plaintiff lacks standing to bring, in

whole or in part, the claims alleged in the Petition.

               3.      Defendant asserts the defense of contributory or comparative negligence

to the extent that the damages and injuries alleged in Plaintiff’s Petition were legally and

proximately caused, in whole or in part, by the negligence, fault, negligence per se, and other

culpable conduct of other persons or parties who failed to exercise the requisite degree of care

and caution, entitling Defendant to have the Court and jury apply the doctrine of comparative

negligence established by Tex. Civ. Prac. & Rem. Code § 33.001 et seq. to reduce any judgment

against it by the degree of negligence or fault attributable to any other person or party.

               4.      Defendant asserts the defense of superseding or intervening cause to the

extent that the damages and injuries alleged in Plaintiff’s Petition were legally and proximately

caused by separate and independent events or agencies that were not the result of Defendant’s

actions or reasonably foreseeable to Defendant or within its control.

               5.      Defendant denies that the alleged injuries of Plaintiff were proximately

caused by any alleged act or omission of Defendant.

               6.      As an affirmative defense, the evidence may show that one or more claims

of Plaintiff are barred in whole or in part by the failure to mitigate damages.

               7.      As an affirmative defense, the evidence may show that one or more of

Plaintiff’s claims are barred in whole or in part by the doctrine of waiver.

               8.      All conduct and activities of Defendant, as alleged in the Petition,

conformed to applicable statutes, government regulations, government-issued permits, and

industry standards based upon the state of knowledge at the time alleged in the Petition and/or


                                                  2
    Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 14 of 18




were taken at the specific direction of or in conjunction with or with approval or ratification by

federal, state, and/or local governmental authorities.

               9.      Alternatively, should any amount be cast against Defendant in judgment,

Defendant is entitled to a credit and off-set for any and all payments made to Plaintiff for any

purpose arising out of the incident and/or claims made the subject of this litigation, including,

but not limited to, settlement credits.

               10.     Defendant denies any liability for punitive or exemplary damages. In any

event, Plaintiff’s claims for exemplary damages are limited by Tex. Civ. Prac. & Rem. Code

§ 41.008.

               11.     Defendant denies any liability for punitive or exemplary damages. In any

event, Plaintiff’s claim for punitive damages against Defendant cannot be sustained because an

award of punitive damages under Texas law without proof of every element beyond a reasonable

doubt would violate Defendant’s rights under Amendments IV, V, VI, and XIV of the United

States Constitution and under Sections 9, 10, 14, and 19 of Article I of the Texas Constitution.

               12.     Defendant denies any liability for punitive or exemplary damages. In any

event, Plaintiff’s claims for punitive damages against Defendant cannot be sustained because an

award of punitive damages under Texas law by a jury that (1) is not provided any standard of

sufficient clarity for determining the appropriateness or the appropriate size of any punitive

damages award; (2) is not instructed on the limits of punitive damages imposed by the applicable

principles of deterrence and punishment; (3) is not expressly prohibited from awarding punitive

damages or determining the amount of an award of punitive damages, in whole or in part, on the

basis of invidiously discriminatory characteristics; (4) is permitted to award punitive damages

under a standard for determining liability for punitive damages that is vague and arbitrary and




                                                 3
    Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 15 of 18




does not define with sufficient clarity the conduct or mental state that makes punitive damages

permissible; and (5) is not subject to judicial review on the basis of objective standards, would

violate Defendant’s due process rights guaranteed by the Fourteenth Amendment to the United

States Constitution and by Section 19 of Article I of the Texas Constitution.

                13.    Defendant denies any liability for punitive or exemplary damages. In any

event, a punitive damages award would violate the prohibition against excessive fines contained

in the Eighth Amendment to the United States Constitution, as embodied in the due process

clause of the Fourteenth Amendment to that Constitution, and Article I, § 19 of the Texas

Constitution.

                14.    Defendant reserves the right to assert other affirmative defenses, cross-

claims, and designations of responsible third parties as discovery proceeds.

                                     IV.     Right to Amend

                Defendant reserves the right to amend this Answer.

                                     V.     Request for Jury

                Defendant requests a trial by jury and will pay the required fee in accordance with

the deadlines imposed by the Texas Rules of Civil Procedure.

                                           VI.    Prayer

                Defendant requests that this Court, after trial or final hearing of this case, enter

judgment in Defendant’s favor, that Plaintiff take nothing by reason of this suit, and that the

Court award Defendant its costs of court and expenses and all other relief to which it is entitled.




                                                 4
Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 16 of 18




                                Respectfully submitted,

                                BAKER BOTTS L.L.P.

                                By: /s/ Russell C. Lewis
                                      Russell C. Lewis
                                      Texas Bar No. 24036968
                                      Michael S. Goldberg
                                      Texas Bar No. 08075800
                                      Benjamin Gonsoulin
                                      Texas Bar No. 24099682
                                      Kelly Hanen
                                      Texas Bar No. 24101862
                                      Elizabeth Furlow
                                      Texas Bar No. 24109899
                                      One Shell Plaza
                                      910 Louisiana Street
                                      Houston, Texas 77002-4995
                                      Telephone: (713) 229-1767
                                      Facsimile: (713) 229-2867
                                      russell.lewis@bakerbotts.com
                                      michael.goldberg@bakerbotts.com
                                      ben.gonsoulin@bakerbotts.com
                                      kelly.hanen@bakerbotts.com
                                      elizabeth.furlow@bakerbotts.com




                                   5
Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 17 of 18




                                PHELPS DUNBAR LLP

                                By: /s/ Ivan M. Rodriguez
                                      Ivan M. Rodriguez
                                      Texas Bar No. 24058977
                                      Marc G. Matthews
                                      Texas Bar No. 24055921
                                      J. Alan Harrell
                                      Texas Bar No. 24114609
                                      500 Dallas, Suite 1300
                                      Houston, Texas 77002
                                      Telephone: (713) 626-1386
                                      Telecopier: (713) 626-1388
                                      Ivan.rodriguez@phelps.com
                                      Marc.matthews@phelps.com
                                      alan.harrell@phelps.com

                                ATTORNEYS FOR DEFENDANT
                                INTERCONTINENTAL TERMINALS
                                COMPANY LLC




                                   6
    Case 4:21-cv-00214 Document 1-1 Filed on 01/21/21 in TXSD Page 18 of 18




                               CERTIFICATE OF SERVICE

               This certifies that a copy of the above and foregoing was sent by electronic mail
to the following counsel of record on this 21st day of January, 2021:

Bryan D. Fisher
6715 Perkins Road
Baton Rouge, LA 70808
bryan@fisherinjurylawyers.com

Thomas J. Fisher
302 W. Broad Street
Mansfield, TX 76063
thomas.fisher79@yahoo.com

Attorneys for Plaintiff



                                            /s/ Russell C. Lewis
                                            Russell C. Lewis




                                               7
